UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1027


In Re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



                                      No. 17-1030


In Re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



                          On Petitions for Writs of Mandamus.
                      (4:05-cr-01044-RBH-1; 4:16-cv-02013-RBH)


Submitted: April 24, 2017                                         Decided: April 28, 2017


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut petitions for writs of mandamus, alleging that the

district court has unduly delayed in ruling on his motions filed pursuant to 18 U.S.C.

§ 3582(c)(2) (2012) and 28 U.S.C. § 2255 (2012). He seeks orders from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has issued a final order denying relief on the § 3582(c)(2) motion and

dismissing the § 2255 motions. Accordingly, because the district court has recently

decided these motions, we deny the mandamus petitions and supplemental mandamus

petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                       PETITIONS DENIED




                                              2